Citation Nr: 0710791	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision adjudicated by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which declined to reopen the veteran's 
service connection claim for a back condition.  

In June 2006, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an April 1973 decision, the Board determined that the 
veteran did not have a back disability resulting from disease 
or injury incurred in or aggravated by service; this decision 
is final.

2.  Evidence added to the record since the April 1973 
decision relates to an unestablished fact necessary to 
substantiate the veteran's service connection claim for a 
back condition, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 1973 decision sufficient to reopen the veteran's claim 
for service connection for a back condition.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 


Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
condition.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnet, supra.

In April 1973, the Board denied the veteran's claim for 
service connection for a back condition, having found that he 
did not have a back condition that had been incurred in or 
caused by service.  The Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).  In a January 
2005 rating decision, the RO declined to reopen the claim, 
and the veteran perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  The 
evidence that is considered is the evidence received since 
the last final disallowance. Evans v. Brown, 9 Vet. App. 273 
(1996).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record.  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the April 1973 Board decision.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).
 
The evidence received since the April 1973 Board decision 
includes a December 1965 service medical record reflecting 
that the veteran had been hospitalized with a diagnosis of 
acute myositis in the lumbar area; his separation Report of 
Medical History which includes a notation that the veteran 
had developmental back problems possibly due to back strain; 
a private chronological account of medical treatment from 
October 1969 to January 1985 which shows treatment for the 
veteran's back; private medical records from January 1987 to 
November 1990, March 2001 through February 2003 and August 
2003 to February 2004 showing ongoing treatment for the 
veteran's back condition; a June 2006 private physician's 
statement indicating that the veteran had been suffering from 
back pain for several years and that it had begun in the 
service; the veteran's Travel Board hearing transcript; and 
lay statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The service medical record and the 
veteran's separation Report of Medical History show that the 
veteran had a back injury while in service, and the private 
physician's letter provides a potential link between the 
veteran's time in service and his current back disorder.  
This evidence relates to unestablished facts necessary to 
substantiate the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  Accordingly, the veteran's 
service-connection claim for a lower back disorder is 
reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a back condition has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

The duty to assist includes obtaining medical records and a 
medical examination and opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004). 

It appears that the record does not contain all of the 
veteran's service medical records.  In his Travel Board 
hearing, the veteran has indicated that he was told that his 
records were destroyed in the fire in St. Louis in 1973.  
However, he testified that he had been told that his records 
were actually stored at the Randolph Air Force Base in Texas.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  Additionally, it appears that the 
veteran is receiving ongoing treatment for his back 
condition.  On remand, AOJ should obtain any missing medical 
records.  

After receipt of these records, the veteran should be 
afforded a VA orthopedic examination to obtain an opinion 
regarding the etiology of his back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center (NPRC) or the service 
department verify all periods of the 
veteran's active service.  Then, the 
veteran's complete service medical 
records should be requested from NPRC, 
the Department of the Air Force, and any 
other source referred by NPRC for.  If 
records are unavailable, have the 
provider so indicate.  

2.  Ask the veteran to identify all 
health care providers that have treated 
him for his back disorder.  Attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
make arrangements for the veteran to be 
afforded an orthopedic examination obtain 
an opinion regarding the etiology of his 
current back condition.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The orthopedic examiner should offer an 
opinion as to whether the veteran has a 
current back disorder and, if so (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's back condition began during 
active service or is etiologically 
related to the veteran's period of active 
duty, and (2) the current manifestations 
of his back condition. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the claim.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued to the veteran and 
his representative and an appropriate 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


